 
Exhibit 10.23
 
CAPITALBANK
SPLIT DOLLAR AGREEMENT
 
THIS AGREEMENT is made and entered into this 17th day of October, 2002, by and
between CAPITALBANK, a state-chartered commercial bank located in Greenwood,
South Carolina (the “Company”), and RALPH W. BREWER (the “Executive”).
 
This Agreement shall append the Split Dollar Endorsement entered into on October
17, 2002, or as subsequently amended, by and between the aforementioned parties.
 
INTRODUCTION
 
To encourage the Executive to remain an employee of the Company, the Company is
willing to divide the death proceeds of a life insurance policy on the
Executive’s life. The Company will pay life insurance premiums from its general
assets.
 
Article 1
General Definitions
 
The following terms shall have the meanings specified:
 
1.1  “Change of Control”  means the first to occur of the following:
 

 
a.
 
Any person or entity, or any two or more persons or entities acting as a group
as defined in Section 13(d)(3) of the Federal Securities and Exchange Act of
1934, shall acquire ownership of fifty (50%) percent or more of the outstanding
voting stock of the Company; or

 
b.
 
The acquisition of, or sale of, all or substantially all of the assets of the
Company, except to an Affiliate as defined hereinbelow; or

 
c.
 
The merger of the Company into another entity that is not an Affiliate as
defined hereinbelow, and the Company is not the survivor of such merger.

 
For purposes hereof, an “Affiliate” is any entity controlling, controlled by, or
under common control with the Company. For this purpose, “control” means legal
or beneficial ownership of fifty (50%) percent or more of the equity or voting
interests in an entity.
 
1.2  “Disability”  means the Executive’s suffering a sickness, accident or
injury which has been determined by the carrier of any individual or group
disability insurance policy covering the Executive, or by the Social Security
Administration, to be a disability rendering the Executive totally and
permanently disabled. The Executive must submit proof to the Company of the
carrier’s or Social Security Administration’s determination upon the request of
the Company.



1



--------------------------------------------------------------------------------

 
1.3  “Insurer”  means Jefferson Pilot Financial.
 
1.4  “Policy”  means insurance policy no. AH5255178 issued by the Insurer.
 
1.5  “Insured” means the Executive.
 
1.6  “Normal Retirement Age” means the earliest of August 31st following the
Executive’s 62nd birthday, the date of Termination of Employment on account of
Disability or the date of a Change of Control.
 
1.7  “Termination of Employment”  means that the Executive ceases to be employed
by the Company.
 
Article 2
Policy Ownership/Interests
 
2.1  Company Ownership.    The Company is the sole owner of the Policy and shall
have the right to exercise all incidents of ownership. The Company shall be the
direct beneficiary of an amount of death proceeds equal to the greater of: a)
the cash surrender value of the policy, b) the aggregate premiums paid on the
Policy by the Company less any outstanding indebtedness to the Insurer or c) the
total death proceeds less the split dollar amount. The split dollar amount shall
be 50% of the difference between the total policy death proceeds and the policy
cash surrender value at the date of the Executive’s death.
 
2.2  Executive’s Interest.    The Executive shall have the right to designate
the beneficiary of any remaining death proceeds of the Policy. The Executive
shall also have the right to elect and change settlement options that may be
permitted. Provided, however, the Executive, the Executive’s transferee or the
Executive’s beneficiary shall have no rights or interests in the Policy with
respect to that portion of the death proceeds designated in this section 2.2
upon the Executive’s Termination of Employment prior to Normal Retirement Age.
 
2.3  Option to Purchase.    The Company shall not sell, surrender or transfer
ownership of the Policy while this Agreement is in effect without first giving
the Executive or the Executive’s transferee the option to purchase the Policy
for a period of sixty (60) days from written notice of such intention. The
purchase price shall be an amount equal to the cash surrender value of the
Policy. This provision shall not impair the right of the Company to terminate
this Agreement.
 
2.4  Comparable Coverage.    Upon Termination of Employment after the
Executive’s Normal Retirement Age, the Company shall maintain the Policy in full
force and effect and in no event shall the Company amend, terminate or otherwise
abrogate the Executive’s interest in the Policy, unless the Company replaces the
Policy with a comparable insurance policy to cover the benefit provided under
this Agreement. The Policy or any comparable policy shall be subject to the
claims of the Company’s creditors.



2



--------------------------------------------------------------------------------

 
Article 3
Premiums
 
3.1  Premium Payment.    The Company shall pay any premiums due on the Policy.
 
3.2  Imputed Income.    The Company shall impute income to the Executive in an
amount equal to the current term rate for the Executive’s age multiplied by the
aggregate death benefit payable to the Executive’s beneficiary. The “current
term rate” is the minimum amount required to be imputed under Revenue Rulings
64-328 and 66-110, or any subsequent applicable authority.
 
Article 4
Assignment
 
The Executive may assign without consideration all interests in the Policy and
in this Agreement to any person, entity or trust. In the event the Executive
transfers all of the Executive’s interest in the Policy, then all of the
Executive’s interest in the Policy and in the Agreement shall be vested in the
Executive’s transferee, who shall be substituted as a party hereunder and the
Executive shall have no further interest in the Policy or in this Agreement.
 
Article 5
Insurer
 
The Insurer shall be bound only by the terms of the Policy. Any payments the
Insurer makes or actions it takes in accordance with the Policy shall fully
discharge the Insurer and Company from all claims, suits and demands of all
entities or persons. The Insurer shall not be bound by or be deemed to have
notice of the provisions of this Agreement.
 
Article 6
Claims Procedure
 
6.1  Claims Procedure.    An Executive or beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:
 
6.1.1  Initiation – Written Claim.    The claimant initiates a claim by
submitting to the Company a written claim for the benefits.
 
6.1.2  Timing of Company Response.    The Company shall respond to such claimant
within 90 days after receiving the claim. If the Company determines that special
circumstances require additional time for processing the claim, the Company can
extend the response period by an additional 90 days by notifying the claimant in
writing, prior to the end of the initial 90-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Company expects to render its decision.



3



--------------------------------------------------------------------------------

 
6.1.3  Notice of Decision.    If the Company denies part or all of the claim,
the Company shall notify the claimant in writing of such denial. The Company
shall write the notification in a manner calculated to be understood by the
claimant. The notification shall set forth:
 

 
(a)
 
The specific reasons for the denial,

 

 
(b)
 
A reference to the specific provisions of the Agreement on which the denial is
based,

 

 
(c)
 
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,

 

 
(d)
 
An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures, and

 

 
(e)
 
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

 
6.2  Review Procedure.    If the Company denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Company of
the denial, as follows:
 
6.2.1  Initiation – Written Request.    To initiate the review, the claimant,
within 60 days after receiving the Company’s notice of denial, must file with
the Company a written request for review.
 
6.2.2  Additional Submissions – Information Access.    The claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Company shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.
 
6.2.3  Considerations on Review.    In considering the review, the Company shall
take into account all materials and information the claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.
 
6.2.4  Timing of Company Response.    The Company shall respond in writing to
such claimant within 60 days after receiving the request for review. If the
Company determines that special circumstances require additional time for
processing the claim, the Company can extend the response period by an
additional 60 days by notifying the claimant in writing, prior to the end of the
initial 60-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Company expects to render its decision.



4



--------------------------------------------------------------------------------

 
6.2.5  Notice of Decision.    The Company shall notify the claimant in writing
of its decision on review. The Company shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:
 

 
(a)
 
The specific reasons for the denial,

 

 
(b)
 
A reference to the specific provisions of the Agreement on which the denial is
based,

 

 
(c)
 
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and

 

 
(d)
 
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a).

 
Article 7
Amendments and Termination
 
This Agreement may be amended or terminated only by a written agreement signed
by the Company and the Executive. However, unless otherwise agreed to by the
Company and the Executive, this Agreement will automatically terminate upon the
Executive’s Termination of Employment prior to Normal Retirement Age other than
following a Change of Control or on account of Disability.
 
Article 8
Miscellaneous
 
8.1  Binding Effect.    This Agreement shall bind the Executive and the Company,
their beneficiaries, survivors, executors, administrators and transferees, and
any Policy beneficiary.
 
8.2  No Guarantee of Employment.    This Agreement is not an employment policy
or contract. It does not give the Executive the right to remain a Executive or
employee of the Company, nor does it interfere with the Company’s right to
discharge the Executive. It also does not require the Executive to remain an
Executive nor interfere with the Executive’s right to terminate service at any
time.
 
8.3  Applicable Law.    The Agreement and all rights hereunder shall be governed
by and construed according to the laws of the State of South Carolina, except to
the extent preempted by the laws of the United States of America.
 
8.4  Reorganization.    The Company shall not merge or consolidate into or with
another



5



--------------------------------------------------------------------------------

company, or reorganize, or sell substantially all of its assets to another
company, firm or personunless such succeeding or continuing company, firm or
person agrees to assume and discharge the obligations of the Company.
 
8.5  Notice.    Any notice, consent or demand required or permitted to be given
under the provisions of this Split Dollar Agreement by one party to another
shall be in writing, shall be signed by the party giving or making the same, and
may be given either by delivering the same to such other party personally, or by
mailing the same, by United States certified mail, postage prepaid, to such
party, addressed to his or her last known address as shown on the records of the
Company. The date of such mailing shall be deemed the date of such mailed
notice, consent or demand.
 
8.6  Entire Agreement.    This Agreement constitutes the entire agreement
between the Company and the Executive as to the subject matter hereof. No rights
are granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.
 
8.7  Administration.    The Company shall have powers which are necessary to
administer this Agreement, including but not limited to:
 
(a)  Interpreting the provisions of the Agreement;
(b)  Establishing and revising the method of accounting for the Agreement;
(c)  Maintaining a record of benefit payments; and
(d)  Establishing rules and prescribing any forms necessary or desirable to
administer the Agreement.
 
8.8  Named Fiduciary.    The Company shall be the named fiduciary and plan
administrator under the Agreement. The named fiduciary may delegate to others
certain aspects of the management and operation responsibilities of the plan
including the employment of advisors and the delegation of ministerial duties to
qualified individuals
 
IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.
 
EXECUTIVE:
     
COMPANY:
 
CAPITALBANK
RALPH W. BREWER

--------------------------------------------------------------------------------

     
By    /s/    William G. Stevens   

--------------------------------------------------------------------------------

RALPH W. BREWER
     
Title    President and Chief Executive Officer

 
SPLIT DOLLAR POLICY ENDORSEMENT
CAPITALBANK SPLIT DOLLAR AGREEMENT
 
Policy No. AH5255178
 
Insured: RALPH W. BREWER

 
Supplementing and amending the application for insurance to Jefferson Pilot
Financial (“Insurer”)



6



--------------------------------------------------------------------------------

on July 18, 2002, the applicant requests and directs that:
 
BENEFICIARIES
 
1.  CAPITALBANK, a federally-chartered savings association located in Greenwood,
South Carolina (the “Company”), shall be the direct beneficiary of death
proceeds equal to the greater of (a) the cash surrender value of the policy, (b)
the aggregate premiums paid on the Policy by the Company less any outstanding
indebtedness to the Insurer or (c) the total death proceeds less the split
dollar amount. The split dollar amount shall be 50% of the difference between
the total policy death proceeds and the policy cash surrender value at the date
of the Executive’s death.
 
2.  The beneficiary of any remaining death proceeds shall be designated by the
Insured or the Insured’s transferee, subject to the provisions of paragraph (5)
below.
 
OWNERSHIP
 
3.  The Owner of the policy shall be the Company. The Owner shall have all
ownership rights in the Policy except as may be specifically granted to the
Insured or the Insured’s transferee in paragraph (4) of this endorsement.
 
4.  The Insured or the Insured’s transferee shall have the right to assign his
or her rights and interests in the Policy with respect to that portion of the
death proceeds designated in paragraph (2) of this endorsement, and to exercise
all settlement options with respect to such death proceeds.
 
5.  Notwithstanding the provisions of paragraph (4) above, the Insured or the
Insured’s transferee shall have no rights or interests in the Policy with
respect to that portion of the death proceeds designated in paragraph (2) of
this endorsement if the Insured ceases to serve as an Executive of the Company
prior to the earliest of August 31st following the Insured’s 62nd birthday,
termination of employment on account of Disability as defined in Section 1.2 of
the Split Dollar Agreement or a Change of Control as defined in Section 1.1 of
the Split Dollar Agreement, unless otherwise agreed to by the Company and the
Insured.
 
MODIFICATION OF ASSIGNMENT PROVISIONS OF THE POLICY
 
Upon the death of the Insured, the interest of any collateral assignee of the
Owner of the Policy designated in (3) above shall be limited to the portion of
the proceeds described in paragraph (1) above.
 
OWNERS AUTHORITY
 
The Insurer is hereby authorized to recognize the Owner’s claim to rights
hereunder without investigating the reason for any action taken by the Owner,
including its statement of the amount of premiums it has paid on the Policy. The
signature of the Owner shall be sufficient for the exercise of any rights under
this Endorsement and the receipt of the Owner for any sums received by it shall



7



--------------------------------------------------------------------------------

be a full discharge and release therefore to the Insurer.
 
Any transferee’s rights shall be subject to this Endorsement.
 
The owner accepts and agrees to this Split Dollar Endorsement.
 
Signed at Greenwood, South Carolina, this 17th day of October, 2002.
 
CAPITALBANK
 
By:
 
/s/    W. G Stevens        

--------------------------------------------------------------------------------

Its
 
President and Chief Executive Officer

 
The Insured accepts and agrees to the foregoing and, subject to the rights of
the Owner as stated above, designates the following beneficiaries of the portion
of the proceeds described in (2) above:
 
Primary beneficiary: Christine Q. Brewer, wife
 
                            Relationship to Insured: Wife
 
Secondary Beneficiary: Children equally
 
                            Relationship to Insured: Children
 
Signed at Greenwood, South Carolina, this 17th day of October, 2002.
 
THE INSURED:
/s/    Ralph W. Brewer        

--------------------------------------------------------------------------------

RALPH W. BREWER



8